United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         April 10, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 05-10463
                             Summary Calendar



CALVIN M. SMALL,

                                         Plaintiff-Appellant,

versus

DALLAS COUNTY, TEXAS; JIM HAMLIN, District Clerk;
MANNY ALVAREZ, 5th Criminal District Court; JIM MOORE,
Attorney,

                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:04-CV-1427
                         --------------------

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Calvin    M.   Small,   Texas   prisoner   #   1014715,    appeals      the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

complaint for failure to state a claim upon which relief may be

granted pursuant to FED. R. CIV. P. 12(b)(6).       Small argues that the

district court erred in dismissing his claim against Judge Manny

Alvarez based on absolute immunity.        Small’s reliance on Turner v.

Upton County, 915 F.2d 133, 138 (1990), is misplaced as it did not


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
hold that a judge who has absolute immunity may be held liable for

the actions of his alleged coconspirators. See Holloway v. Walker,

765 F.2d 517, 522 (5th Cir. 1998) (“It is a well settled rule that

where a judge’s absolute immunity would protect him from liability

for the performance of particular acts, mere allegations that he

performed these acts pursuant to a bribe or conspiracy will not be

sufficient to avoid immunity.”).           Because Small has not shown that

the actions complained of were nonjudicial in nature or were taken

in the complete absence of jurisdiction, the district court did not

err   in   holding   that    Judge   Alvarez    was   entitled   to   absolute

immunity.    See Mireless v. Waco, 502 U.S. 9, 11-12 (1991); Boyd v.

Biggers, 31 F.3d 279, 284 (5th Cir. 1994).

      Small argues that the district court erred in dismissing his

claim against his attorney, Jim Moore. Small’s claim against Moore

is not cognizable under § 1983 because a defense attorney in a

criminal proceeding is not a state actor.                Hudson v. Hughes,

98 F.3d 868, 873 (5th Cir. 1996).          Further, Small’s allegations of

a conspiracy are conclusional and do not suffice to state a civil

rights conspiracy.          See Mills v. Criminal District Court #3,

837 F.2d 677, 679 (5th Cir. 1988); see also Hale v. Harney,

786 F.2d 688, 690 (5th Cir. 1986).

      Small also argues that the district court erred in dismissing

his claims based on Heck v. Humphrey, 512 U.S. 477 (1994), and he

relies on Wilkinson v. Dotson, 544 U.S. 74, 125 S. Ct. 1242 (2005).



                                       2
Small has not shown that his claim would not necessarily imply the

invalidity of his conviction.            Therefore, the district court did

not err in holding that Small’s claims were barred by Heck.

See Heck,     512   U.S.    at   486-87;     Kutzner   v.   Montgomery   County,

303 F.3d 339, 340-41 (5th Cir. 2002).

     The district court’s judgment may be affirmed on any ground

apparent from the record.         United States v. McSween, 53 F.3d 684,

687 n.3 (5th Cir. 1992).         Jim Hamlin, Clerk of the district court,

is entitled to absolute immunity as Small has not alleged that any

of his actions were not taken under court order or at a judge’s

discretion.    See Clay v. Allen, 242 F.3d 679, 682 (5th Cir. 2001).

Further,    Small’s        unsupported       conclusional     allegations   are

insufficient to establish a conspiracy between Hamlin and Dallas

County.    See Mills, 837 F.2d at 679; Hale, 786 F.2d at 690.

                                                                     AFFIRMED.




                                         3